Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 4, 2022

                                      No. 04-21-00582-CV

                                            John DOE,
                                             Appellant

                                                 v.

                                          Juan J. CRUZ,
                                             Appellee

                  From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2021-CVF-001656-D4
                          Honorable Susan D. Reed, Judge Presiding


                                         ORDER
         This is an accelerated appeal, and appellee’s brief originally was due on March 30, 2022.
On March 29, 2022, appellee filed an unopposed motion requesting a thirty-day extension of
time in which to file his brief. On March 30, 2022, we granted the motion and ordered appellee
to file his brief no later than April 29, 2022. Our order also cautioned appellee that, because this
is an accelerated appeal, further requests for extensions of time would be disfavored.

        On March 29, 2022, appellee filed a second unopposed motion requesting a twenty-day
extension of time. The motion is GRANTED, and appellee is ORDERED to file his brief no
later than May 19, 2022. If appellee’s brief is not filed by May 19, 2022, this appeal will be set
for submission without benefit of appellee’s brief.


                                                      _________________________________
                                                      Lori I. Valenzuela, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of May, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court